DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mundkur et al. (US Patent No. US8,281,013) in view of Crupnicoff et al. (Pub. No. US20160283422)
As per claim 1, Mundkur discloses a network interface controller (NIC) (fig. 2, Hardware NIC 202), comprising: 
	an operation logic block (col. 7, lines 62-67, the source NIC driver has ownership of any network communications in the source VMQ which comprises descriptors. Note descriptor implies an operation logic) to maintain a first operation group associated with packets requesting an operation on a memory segment (e.g., VMQ) of a host device (fig. 2, Host Machine 210) of the network interface controller; (col. 2, lines 60-66, the virtual service provider keeps track of the packets that are outstanding in the VM and returns the ownership of the corresponding packets to the hardware NIC on behalf of the VM.)
	a tracking logic block to: determine that a request for releasing the memory segment has been issued; (col. 2, lines 49-51, an indication intended for the source NIC driver and destined for the target NIC driver to release the resources corresponding to the processed packet.)
	determine whether at least one packet associated with the first operation group is under processing in the network interface controller; (col. 2, lines 48-51, When the VM processes each network packet, it sends a message through the target VSP an indication intended for the source NIC driver and destined for the target NIC driver to release the resources corresponding to the processed packet) and 
	in response to determining that no packet associated with the first operation group is under processing in the network interface controller (col. 7, lines 55-60, notifying, by the source NIC driver, a source virtual service provider (VSP) that no further communications are being DMAed.) notify the host device that the memory segment can be released. (col. 8, lines 57-60, intercepting, by a target VSP, an indication sent from the VM to a target NIC driver to release the resources of the packets that were in the VMs memory before the VM was transferred to the target machine.)
	Mundkur discloses all the limitations as the above but does not explicitly discloses a network interface controller (NIC) comprises a signaling logic block to determine whether a packet associated with a first operation group has arrived or departed from the network interface controller. However, Crupnicoff discloses this. (paragraph 23 and figures 1-2, switching logic 58 in memory controller 56 alternately interface 34 for pass-through operation to and from host complex 22)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Crupnicoff with the teaching of Mundkur so as to provide a mechanism that makes the system more efficient and throughout can be efficiently controlled.

As per claim 11, Mundkur discloses a method, comprising: 
	maintaining, in a network interface controller (NIC) (fig. 2, Hardware NIC 202), a first operation group associated with packets requesting an operation on a memory segment (fig. 2, Hardware NIC 202), of a host device (fig. 2, Host Machine 210) of the NIC; (col. 2, lines 60-66, the virtual service provider keeps track of the packets that are outstanding in the VM and returns the ownership of the corresponding packets to the hardware NIC on behalf of the VM.)
	determining that a request for releasing the memory segment has been issued; (col. 2, lines 49-51, an indication intended for the source NIC driver and destined for the target NIC driver to release the resources corresponding to the processed packet.)
	determining whether at least one packet associated with the first operation group is under processing in the NIC; (col. 2, lines 48-51, When the VM processes each network packet, it sends a message through the target VSP an indication intended for the source NIC driver and destined for the target NIC driver to release the resources corresponding to the processed packet) and 
	in response to determining that no packet associated with the first operation group is under processing in the NIC (col. 7, lines 55-60, notifying, by the source NIC driver, a source virtual service provider (VSP) that no further communications are being DMAed.), notifying the host device that the memory segment can be released. (col. 8, lines 57-60, intercepting, by a target VSP, an indication sent from the VM to a target NIC driver to release the resources of the packets that were in the VMs memory before the VM was transferred to the target machine.)
	Mundkur discloses all the limitations as the above but does not explicitly discloses determining whether a packet associated with the first operation group has arrived at or departed from the NIC. However, Crupnicoff discloses this. (paragraph 23 and figures 1-2, switching logic 58 in memory controller 56 alternately interface 34 for pass-through operation to and from host complex 22)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Crupnicoff with the teaching of Mundkur so as to provide a mechanism that makes the system more efficient and throughout can be efficiently controlled.

As per claims 2 and 12, Mundkur discloses wherein the tracking logic block is further to: 
	increment a first counter associated with the first operation group in response to a packet associated with the first operation group arriving at the network interface controller; (col. 6, lines 29-32, each received packet, or a reference thereto, is placed in a VM queue (VMQ) corresponding to the VM OS that the packet is destined for. The VMQ may comprise a linked list of receive descriptors) and 
	decrement the first counter in response to a packet associated with the first operation group departing the network interface controller. (col. 28-32, When the live migration is initialized, a source hardware network interface card (NIC) driver is sent an indication to delete a virtual machine queue (VMQ) associated with the VM. Note, delete a virtual machine queue implies decrement counter)

As per claim 3 and 13, Mundkur discloses wherein the tracking logic block is further to determine that no packet associated with the first operation group is under processing in the network interface controller based on a value of the first counter. (col. 8, lines 23-25, the VSP keeps track of these resources, so that when the VM is running on the target machine, it may access and then finish processing them.)

As per claim 4 and 14, Mundkur discloses wherein the signaling logic block is further to generate a signal to increment or decrement the first counter based on detecting an initiation or completion of an operation on the memory segment, respectively, wherein the operation is indicated in a packet of the first operation group. (col. 8, lines 53-56, when the live migration has been completed and the VM is running on the target machine, it still has those packets available to it in its memory and can resume processing them.)

As per claims 5 and 15, Mundkur discloses wherein the completion of the operation comprises detecting an error for the operation. (col. 3, lines 10-15, he virtual service provider also keeps track of the shared memory resources freed by the NIC to the VM and saves this information for use by the virtual service provider running in the target host.)

As per claims 6 and 16, Mundkur discloses wherein, in response to detecting a request for releasing the memory segment, the operation logic block is further to switch from a first operation group to a second operation group associated with packets requesting an operation on the memory segment after the release. (Crupnicoff discloses this, paragraph 23 and figures 1-2, switching logic 58 in memory controller 56 alternately interface 34 for pass-through operation to and from host complex 22)

As per claims 7 and 17, Mundkur discloses wherein the tracking logic block is further to increment a second counter associated with the second operation group in response to a packet associated with the second operation group arriving at the network interface controller. (col. 3, lines 10-15, he virtual service provider also keeps track of the shared memory resources freed by the NIC to the VM and saves this information for use by the virtual service provider running in the target host.)

As per claims 8 and 18, Mundkur discloses wherein, in response to determining that at least one packet associated with the first operation group is under processing in the network interface controller, the tracking logic block is further to refrain from notifying the host device that the memory segment can be released. (col. 8, lines 64-66, the target VSP detects these indications as they arrive from the VM, and does not forward them to the target NIC driver as indicated. The target VSP may identify which such indications correspond to packets that were in the VMs memory)

As per claims 9 and 19, Mundkur discloses, wherein a respective packet associated with the first operation group corresponds to an operation issued from a process running on a remote device, wherein the memory segment is allocated to the process. (Crupnicoff discloses this, claim 1, a memory controller, comprising: a switching logic, which alternately couples the first memory interface to the packet processing logic in a DMA configuration and to the second memory interface in a pass-through configuration.)

3. 	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mundkur et al. (US Patent No. US8,281,013) in view of Crupnicoff et al. (Pub. No. US20160283422) and further in view of Taki (Pub. No. US2022/0066636)
As per claims 10 and 20, the modified system of Mundkur discloses all the limitations as the above but does not explicitly discloses wherein the tracking logic block is further to determine that the request for releasing the memory segment has been issued based on a command issued to the network interface controller via one of: a peripheral component interconnect express (PCIe) interface and a compute express link (CXL) interface. However, Taki discloses this. (paragraph 21, a PCEe/CXL. Io link included in the interface to connect/communicate devices.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Taki with the teaching of the modified system of Mundkur so as to provide the efficiency of transmission so as to enhance the system performance. 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Willis et al. [Pub. No. US2019/0044809] discloses Technologies for processing network packets by a host interface of a network interface controller (NIC) of a compute device.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184


/HENRY TSAI/  Supervisory Patent Examiner, Art Unit 2184